Citation Nr: 1545336	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-00 299A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of indebtedness for the advance payment of $4000 in education benefits.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The claimant served with the Army National Guard from March 1996 to April 2003, with active duty training from September 1996 to April 1997, and with the Army Reserve from April 2003 to March 2004.

This matter comes before the Board following various actions taken by the RO in Muskogee, Oklahoma.

In November 2009, the claimant obtained a $4000 advancement in education benefits to pay for the Fall of 2009 school semester.  In January 2010, the RO found that the claimant was ineligible for education benefits.  In November 2010, the claimant filed a notice of disagreement as to those issues and a November 2010 statement of the case addressed the validity of the debt.  

In August 2011, the claimant provided testimony at a hearing before a Veterans Law Judge, solely on the issue of the validity of the debt.  The hearing testimony was not in reference to the current claim.

In September 2013 the Board remanded the question of entitlement to educational benefits for a statement of the case (SOC) and found that the question of validity of debt was an issue intertwined with the educational benefits claim.  The Board also referred the issue of entitlement to a waiver of the $4000 educational benefits advancement for Agency of Original Jurisdiction (AOJ) action.

Subsequently, the AOJ issued a SOC as to the eligibility to educational benefits issue.  The claimant did not file a substantive appeal for that issue to perfect his claim.  As such, that issue is not before the Board.

In February 2015, the AOJ also issued a supplemental SOC (SSOC) as to the question of validity of debt.  

In a May 2015 decision, the Board denied the claimant's claim, finding that the debt had been validly created.  The Board also again referred the issue of a waiver of the debt to the AOJ.

In May 2015, the Committee on Waivers (COW) found no evidence of fraud, misrepresentation, or bad faith on the claimant's part.   However, it also found that allowing the claimant to keep the advance payment for Fall 2009 ($4000) would result in the claimant's unjust enrichment at the expense of the government.  In July 2015, the AOJ issued a SSOC as to the denial of waiver indebtedness.  The claimant did not file a notice of disagreement with either the May 2015 COW decision or the July 2015 supplemental statement of the case.  As such, this matter has not been appealed to the Board for appellate review.


FINDINGS OF FACT

1.  In May 2015, the COW denied the claimant's request for a waiver of indebtedness for his $4000 advance payment of educational benefits.  

2.  To date, the claimant has not appealed the May 2015 COW action or the July 2015 supplemental statement of the case.	


CONCLUSION OF LAW

The issue of entitlement to a waiver of indebtedness for the advance payment of $4000 in education benefits is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.300, 20.301, 20.302 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after statement of the case is furnished.  In the present case, following the May 2015 COW denial of waiver of advance payment of $4000, the claimant has not filed a notice of disagreement.  Furthermore, following the AOJ's issuance, on its own impetus, of a July 2015 supplemental statement of the case, the claimant has not filed an appeal.  As such, the claimant has not taken any actions to initiate appellate review.  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.




ORDER

The claim for entitlement to a waiver of indebtedness for the advance payment of $4000 in education benefits is dismissed.



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


